1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA

10   GEORGE GUTENBERG,                       Case No. 8:18-cv-1672-JLS-ADS

11                          Plaintiff,       JUDGMENT

12   v.

13   REALTY SOURCE INC., a California
     corporation; ARMAN HARTOYAN,
14   an individual; and DOES 1 through 10
     inclusive,
15
                            Defendants.
16
17
                                         JUDGMENT
18
           The Court granted Plaintiff’s Default Judgment Motion on April 17, 2019
19
     and awarded Plaintiff $15,000 in damages, $1,500 in attorneys’ fees, post-judgment
20
     interest pursuant to 28 U.S.C § 1961, and entry of a permanent injunction. (See
21
     Doc. 21)
22
           Therefore it is hereby ORDERED, ADJUDGED, and DECREED as
23
     follows:
24
           I.    JUDGMENT
25
                 1.    Judgment is hereby entered in favor of Plaintiff George
26
            Gutenberg, and against Defendant Arman Hartoyan pursuant to 17 U.S.C. §
27
            504, and 17 U.S.C. § 505;
28
                 2.    Defendant is hereby ordered to pay statutory damages for willful

                                             1
1
            infringement pursuant to 17 U.S.C. § 504 in the amount of $15,000;
2
                 3.      Defendant is hereby ordered to pay Plaintiff’s reasonable
3
            attorneys’ fees pursuant 17 U.S.C. § 505 in the amount of $1,500;
4
                 4.      Post-judgment interest shall accrue at the rate of 2.41% per
5
            annum, in accordance with 28 U.S.C. § 1961, from the date of entry of this
6
            Judgment until the Judgment Amount and all accrued interest are paid in full
7
            by Defendant Arman Hartoyan to the Plaintiff.
8
9          II.   PERMANENT INJUNCTION
10
                 1. Defendant and its agents, servants, employees, attorneys,
11
                      successors, licensees, partners, assigns, and all those acting directly
12
                      or indirectly in concert or participation with any of them, shall be
13
                      permanently enjoined from infringing, by any means and inducing
14
                      copyright infringement by any means of the exclusive rights of
15
                      Plaintiff and its affiliates, under the Copyright Act, including but
16
                      not limited to direct copyright infringement, inducement to infringe
17
                      copyrights, contributory copyright infringement, and vicarious
18
                      copyright infringement.
19
20
           The Court shall retain jurisdiction of this matter for the purposes of enforcing
21
     the terms of the Judgment and Permanent Injunction.
22
23
24   Dated: April 24, 2019
25                                                  Hon. Josephine L. Staton
                                                    United States District Judge
26
27
28


                                                2
